DECISION
This is an appeal from the decision of the High Court by the defendant in the case of Puailoa and Fanene versus Magalei.
The appeal presents:—
1. An expression of dissatisfaction with the decision of the High Court.
2. An expression of dissatisfaction with the evidence given by the people of Faleniu.
3. An effort to discredit the testimony of Siufanua by the statement “Siufanua was put in jail for speaking falsely and dodgingbefore the Court.”
4. An ex parte statement of the appellant’s own case.
After a careful review of the case the President of the
High Court finds:—
1. That the appellant offers no new matter for consideration.
2. That the appellant offers no evidence tending to discredit the testimony of the people of Faleniu, of Alia, or of Siufanua.
3. The statement that Siufanua was put in jail for *634“speaking falsely and dodging before the Court” is not borne out by the Court record, — it appears that Siufanua was committed for refusing to answer a question; the natural inference is that he was unwilling to make a true statement, but would not make a false statement. He subsequently answered the question and the truthfulness of his reply was not questioned by the appellant.
4. The petition for appeal presents merely an ex parte statement of the appellant’s own case.
It is the opinion of the President of the High Court that the case was properly tried and that the decree of the Court was in accordance with the law and the facts adduced.
The appeal is denied.